UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 7, 2011 DTS, INC. (Exact name of registrant as specified in its charter) Delaware 000-50335 77-0467655 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5220 Las Virgenes Road Calabasas, CA (Address of principal executive offices) (Zip Code) (818) 436-1000 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On November 7, 2011, DTS, Inc. (the “Registrant”) issued a press release announcing its financial results for the quarter ended September 30, 2011 and related information. The Registrant also posted on its website (www.dts.com) a corporate datasheet with financial results and forward-looking statements relating to its estimated fiscal year 2011 financial results and market opportunities. Copies of the press release and corporate datasheet are attached as Exhibits 99.1 and 99.2, respectively, and the information in Exhibits 99.1 and 99.2 is incorporated herein by reference. The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section. The information in this Current Report shall not be incorporated by reference into any registration statement or other document filed with the Commission. Item 9.01Financial Statements and Exhibits (d)Exhibits Press release dated November 7, 2011 of the Registrant, announcing its financial results for the quarter ended September 30, 2011 and related information.* Corporate datasheet, dated November 7, 2011, regarding financial results for the quarter ended September 30, 2011 and related information and estimated fiscal year 2011 financial results and market opportunities.* *Exhibit is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, nor shall it be incorporated by reference into any registration statement or other document filed with the Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. DTS, INC. Date: November 7, 2011 /s/ Melvin Flanigan Melvin Flanigan Executive Vice President, Finance and Chief Financial Officer (principal financial and accounting officer) Exhibit Index ExhibitNo. Description Press release dated November 7, 2011 of the Registrant, announcing its financial results for the quarter ended September 30, 2011 and related information. Corporate datasheet, dated November 7, 2011, regarding financial results for the quarter ended September 30, 2011 and related information and estimated fiscal year 2011 financial results and market opportunities.
